Citation Nr: 0329010	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  03-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected atrophy of the right testicle 
with loss of function.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.

In May 2003, the veteran testified at a videoconference 
hearing before the Board, a transcript of which has been 
associated with the claims folder.

The claim for service connection for erectile dysfunction is 
addressed in the Remand order below.


FINDING OF FACT

The veteran's service-connected atrophy of the right 
testicle, with loss of function, is manifested by a some 
testicular atrophy, more pronounced on the right than the 
left.


CONCLUSION OF LAW

The criteria for entitlement an increased (compensable) 
disability rating for atrophy of the right testicle with loss 
of function have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.115(b), Diagnostic Code 7523 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claims by means of 
the discussions in the October 2002 rating decision and the 
January 2003 Statement of the Case (SOC).  He was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence, as well as a March 
2002 letter from the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
available private medical treatment records.  There is no 
indication of relevant available medical records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded an appropriate VA 
examination in October 2002.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the March 
2002 letter that it would be to the veteran's benefit to 
submit any additional evidence as soon as possible.  The RO 
also told the veteran that he should submit additional 
evidence within 60 days, but it also informed him that such 
evidence must be received by VA within one-year from the date 
of the letter or retroactive benefit would not be payable.  
Thus, the RO notified the veteran that he ultimately had one 
year to submit evidence, and therefore, the Board finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Atrophy of the Right Testicle

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue is 
entitlement to an increased rating, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment.  Id.

An October 1957 rating decision granted service connection 
for residuals of mumps and orchitis described as atrophy of 
the right testicle with loss of function at a noncompensable 
rate.  The present appeal  involves the veteran's claim that 
the severity of his service-connected right testicular 
atrophy warrants a higher disability rating.  After reviewing 
the totality of the evidence, the Board finds that the 
preponderance of the  evidence is against entitlement to a 
compensable disability rating at this time.

The record reflects that the veteran suffered mumps in 
service with orchitis.  The veteran's service-connected 
testicular atrophy as secondary to the service-connected 
disability of mumps was rated by the RO in the October 1957 
rating decision under Diagnostic Code 7523.  Pursuant to 
Diagnostic Code 7523, complete atrophy of one testicle 
warrants a noncompensable disability rating and complete 
atrophy of both testes warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 7523.

The veteran underwent a VA examination in October 2002.  The  
examination report reflected that the external genitalia 
showed some testicular atrophy, more pronounced on the right 
than the left.  Even if service connection was in effect for 
a left testicle disability, the medical evidence of record 
demonstrates that the veteran currently exhibits atrophy of 
only one testicle.  Thus, a 20 percent is not warranted.  

The Board, in reaching the conclusion above, has considered 
the veteran's testimony during the May 2003 videoconference 
hearing.  While he is certainly competent to testify as to 
the visible symptoms or manifestations of a disease or 
disability, his reported symptoms of occasional pain and 
discomfort, do not change the fact that he currently has 
atrophy of only one testicle.  The Board stresses to the 
veteran that the regulatory rating criteria discussed above 
only provides for a noncompensable or zero percent rating for 
atrophy of one testicle.  The Board  is bound by VA's 
regulations.  38 U.S.C.A. § 7104(c).

Given the record as described above, the Board finds that 
there is no basis for awarding an increased disability 
evaluation.  For the reasons set out above, the preponderance 
of the evidence is against the claim for a compensable 
disability evaluation for the service-connected atrophy of 
the right testicle with loss of function.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected atrophy of the right testicle with loss 
of function is denied.


REMAND

Erectile Dysfunction

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of erectile dysfunction 
during his period of active service.  Service medical records 
do show that the veteran was treated in service for parotid 
mumps with ensuing mumps orchitis and for gonococcus 
infection of the urethra.

Subsequent to service, a VA examination report dated in 
October 1957 shows that the veteran had atrophy of the right 
testicle with loss of function.  However, there was no 
indication that he was experiencing any erectile dysfunction.

An outpatient treatment record from J. R. Crear, M.D., dated 
in December 1971 shows that the veteran reported slight 
decrease in libido.  Increased anxiety was noted.  He was 
given testosterone injections.  Private outpatient treatment 
records dated from June 1972 to May 1973 show that the 
veteran reported no sex potency.  A letter from J. S. Hirsh, 
M.D., dated in January 1979 shows that the veteran had been 
seen in April 1977 for reported impotency.  The veteran had 
just had a barium enema, and had also reported being under 
pressure in his job.  He was given depotestosterone for the 
impotency.  A VA medical record dated in September 1986 shows 
that the veteran reported impotence and was referred for 
hormone therapy.  A VA medical record dated in May 1994 shows 
that the veteran was evaluated for progressively worsening 
impotence.  VA outpatient treatment records dated from 
October 1999 to April 2002 show that the veteran had 
intermittent assessments of erectile dysfunction.

A VA examination report dated in October 2002 shows that the 
examiner did not know why the veteran had been referred for 
an examination but on questioning the veteran the veteran 
reported erectile dysfunction.  The veteran indicated that he 
had sporadic impotence since age 18, which had become worse 
over the past 10 years, especially within the last four 
years.  The impression was erectile dysfunction, probably 
multifactorial.  The examiner added that the veteran's 
impotence was probably the end result of more than one 
factor, not the least of which was diabetes mellitus.  The 
extent of his problem for this period of time was said to 
suggest that in addition to the diabetes mellitus, his 
hypertension and antihypertensive therapy had also impacted 
unfavorably on the problem.

During his June 2003 testimony before the undersigned Acting 
Veterans Law Judge, the veteran asserted that he has had 
erectile dysfunction since service as a result of having the 
mumps while in service.  He added that he had seen various 
doctors and tried various therapies in an effort to alleviate 
his symptoms.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In this case, the Board finds that the October 2002 VA 
examination is inadequate for the purpose of deciding whether 
the veteran's erectile dysfunction is related to service 
because, although the examiner attributed the veteran's 
impotence to diabetes mellitus, hypertension, and 
antihypertensive therapy, the examiner showed no awareness 
that the veteran had had mumps orchitis and a gonococcus 
infection in service or that reports of decreased libido were 
dated as early as 1971.  Thus, it does not seem that the 
examiner reviewed the claims file or was aware of the medical 
history in this case which may have relevance to the claim 
for service connection.  Accordingly, the Board concludes 
that further development of the evidence is needed to decide 
the claim.  38 C.F.R. § 3.159(c)(4).

For the reasons and bases noted above, this case is REMANDED 
for the following development:

1.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for erectile 
dysfunction since April 2002.  When the 
veteran responds, obtain records from 
each health care provider the veteran 
identifies.  Inform the veteran of the 
records that VA was unable to obtain, if 
any, including what efforts were made to 
obtain them.

2.  Schedule the veteran for a VA 
examination.  Provide the claims file and 
a copy of this remand to the examiner for 
review.  The examiner must review the 
medical evidence in this case including 
the service medical records showing that 
the veteran was treated for mumps 
orchitis and a gonococcus infection in 
service and including post service 
records showing complaints of decreased 
libido as early as 1971.  Based on that 
review and on current examination 
findings, the examiner should render an 
opinion as to whether it is as likely 
that current erectile dysfunction is 
related to a disease in service, 
including mumps orchitis or a gonoccocus 
infection, as opposed to its being 
related to some other factor or factors 
such as diabetes or hypertension as 
indicated by the October 2002 VA 
examiner.  

3.  Readjudicate the veteran's claim for 
service connection for erectile 
dysfunction.  If the benefit sought on 
appeal remains denied, provide the 
veteran with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



